Title: Notes on Composition Ornaments, 17 March 1803
From: Jefferson, Thomas
To: 


          
          Andrews George
          Mar. 17. 1803. the composition ornaments arrive for the fireplace of the Chamber, a [b]it like those of the entablature of the room.
          
          for the pediments of the windows & arches of the Dining room & Tea-room
          
            
              
              
              metops
              
              roses
              
              
            
            
              for
              6. windows
              18
              +
              18
              =
              36
            
            
              
              1. double arch
              12
              +
              12
              =
              24
            
            
              
              1. single do.
               6
              +
               6
              =
              12
            
            
              
              
              36
              +
              36
              =
              72
            
          
          
            
              to wit.
              36. metops of the size of those in the parlour
            
            
              
              36. roses to lie in 6. I. square not in the frize of the inside window of the dining room the metops & roses will be confined to 5¼ I height, that being the height of the frize; & as the frize is 64¾ I. long the triglyphs, metops & roses will be disposed as follows 
            
          
          
          
            
              from the end of the frize to center of 1st. triglyph
              3.½
            
            
              6. metops & triglyphs @ 9⅝ 
              57.¾
            
            
              from center of east triglyph to end of frize
               3 ½
            
            
              
              64¾
            
          
          note the triglyph is 3½ I. wide
          the spaces for the metops will be 6⅛ I wide
          
          over the arches & the windows of the tea room, there are to be no pediments, but only frize boards to tack curtains to. these frize boards of the arches will be 11. f. 3 I. long, & 6. I. wide
          the frize-boards of the windows of the tea room will be 5. f. long & 6. I. wide
          
          for the parlour these are the ornaments compleat for the Corinthian cornice round the room, also as follows for the windows & door
          
            
              4. windows, 
              3 sets of ornaments & a metop extra for each.
            
            
              2. doors
              4 sets of do. & a metop extra for each
            
            
              [fire]place
              3 sets of do & a metop extra
            
          
          making in all 23. sets & 7. metops extra.
          
          the following therefore gives a view of the whole ornaments for the windows, doors & arches of the Parlour Dining room & tea room. viz.
          23. sets of ornaments (same as for frize of the parlour, for parlour
          43. metops, to wit 7. for the parlour & 36. Ding & Tea rooms
          36. roses for the Dining & Tea rooms.
        